Citation Nr: 0601843	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from December 1970 to November 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects the RO last reviewed the claim in June 
2003.  Since then, the schedular criteria for rating the 
musculoskeletal system were revised.  By regulatory 
amendment, which became effective from September 26, 2003, 
changes were made to the schedular criteria for evaluating 
diseases and injuries of the spine, previously set forth in 
38 C.F.R. § 4.71a.  See 68 Fed. Reg. 51454-51458 (2003).  The 
veteran has not been informed of the changed criteria or 
medically evaluated under the new criteria, nor has the 
agency of original jurisdiction had an opportunity to 
evaluate the veteran's chronic lumbosacral strain under these 
criteria.  The Board finds there is potential prejudice to 
the veteran if the RO does not consider the revised rating 
criteria in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Thus, it is the opinion of the Board that a contemporaneous 
and thorough VA examination would assist the Board in 
clarifying the extent of the veteran's disability and would 
be instructive with regard to the appropriate disposition of 
the issue under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process requires such action.  Accordingly, this matter is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:
1.  The RO should obtain copies of all 
relevant treatment records which have not 
been previously submitted, including all 
relevant treatment records from the 
Biloxi VA Medical Center and the 
Pensacola/Biloxi VA Outpatient Clinic, 
for the period of March 2003 to the 
present.

2.  The veteran should be afforded a VA 
lumbar spine examination to determine the 
severity of his service-connected lumbosacral 
strain.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  All tests and 
studies deemed necessary should be completed.

The examination should use the current 
examination worksheet, designed to address 
the new rating criteria.  The examiner should 
also provide an opinion as to the degree of 
any functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use.

3.  Thereafter, the RO should notify the 
veteran of the new rating criteria and 
readjudicate the issue on appeal.  The 
Board notes that the Schedule of Rating 
Disabilities pertaining to disabilities 
of the spine under 38 C.F.R. § 4.71a was 
amended and rewritten, effective 
September 26, 2003.  See Fed. Reg. 51454-
51458 (August 27, 2003).  This change 
became effective during the veteran's 
appeal.  The RO should consider the 
amended schedular criteria in 
readjudicating the appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

